NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     MICKI LYNN CASTRO, Appellant.

                             No. 1 CA-CR 17-0731
                               FILED 5-2-2019


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201501499
             The Honorable Richard Weiss, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                            STATE v. CASTRO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Randall M. Howe joined.


C A M P B E L L, Judge:

¶1            Micki Lynn Castro appeals her convictions and sentences for
possession of dangerous drugs for sale (methamphetamine) and possession
of drug paraphernalia (methamphetamine). She argues the superior court
erred by denying her motion to suppress because the arresting police officer
lacked the reasonable suspicion necessary to extend the traffic stop and
detain her. For the following reasons, we affirm.

                             BACKGROUND1

¶2             On an afternoon in December 2015, Castro left a doctor’s
office where she was undergoing physical therapy following ankle
replacement surgery. Castro got into the driver’s seat of her SUV along
with a friend in the passenger’s seat and her minor daughter in the backseat.
Shortly after they left the doctor’s office, she was pulled over by Detective
Cortez. He had observed Castro abruptly change lanes without using her
turn signal and cut off another car, and he initiated a traffic stop.

¶3            Detective Cortez approached the driver’s-side window and
asked Castro for her driver’s license, registration, and insurance. Castro
asked him why she had been pulled over. He explained she had cut off
another car and failed to use her turn signal. Castro “kind of smiled” and
said “[you] saw that,” which Detective Cortez took to mean “she [knew]
she did it, and . . . was caught.” Detective Cortez, as an officer working in
drug interdiction, was aware of Castro’s identity, “had been looking into
her because of maybe possible drug sales and activity,” and “was trying to
look into her behavior.” When Castro handed him her license, he waited to
take it and noticed that her hand was shaking a little. Detective Cortez also
noticed that the friend sitting in the passenger seat was staring straight


1“When reviewing a ruling on a motion to suppress, we consider only the
evidence presented at the suppression hearing and view that evidence in
the light most favorable to upholding the court’s ruling.” State v. Caraveo,
222 Ariz. 228, 229 n. 1 (App. 2009).


                                     2
                            STATE v. CASTRO
                           Decision of the Court

ahead and “figured she was avoiding [him] for a reason.” He also observed
that Castro made sure not to move a black sweater in the center console
when searching for her paperwork and that she was sweating despite it
being around 50 degrees outside. When he asked her why she was
sweating, she replied that she had just come from physical therapy for her
ankle.

¶4            At that point, another officer arrived, and Detective Cortez
asked Castro to exit the SUV. Detective Cortez noticed that Castro again
made sure the sweater stayed in place over the center console as she exited.
Detective Cortez told Castro that she was not going to get a ticket and he
was going to fill out a warning; nevertheless, she continued to appear
nervous and her behavior did not change. When he remarked on this, she
gave “fake” laughs and smiles that he did not think were genuine. Castro
also began yawning repeatedly. When Detective Cortez confronted her
with the information that her name had come up as a drug dealer, “[s]he
kind of just gave a fake smile” and “raised her eyebrows,” but “did not . . .
seem surprised.” Castro responded that she did not understand what he
was saying.

¶5            Detective Cortez then told Castro that during a previous drug
investigation some months before, he located a travel trailer being used as
a meth lab. That trailer was registered to Castro’s daughter, and
consequently, Detective Cortez made contact with her husband during the
investigation. Castro said she knew nothing about it but again “did not
seem surprised” and laughed. Detective Cortez noticed that by then, Castro
was cold, her lips were dry, she continuously licked her lips, and she still
seemed nervous but was putting on a casual laughing demeanor.

¶6             Detective Cortez told Castro that he knew she had previously
been arrested for trafficking methamphetamine and conspiracy and that
her name was associated with drug dealing. Castro responded that it was a
long time ago and she had completed her probation. Detective Cortez asked
her if there was anything illegal in her car. Castro gave no response but
looked toward the car. In an attempt to “guilt trip” her into an admission,
Detective Cortez said that he hoped there was nothing illegal in the car
because her child was in the backseat. Castro responded that there was
“nothing in the car basically” and gave another fake laugh. He asked for
consent to search the car, and she declined because the “last time she gave
consent she got screwed over.” Detective Cortez asked her if that meant
that last time “probably something was found,” to which she “pretty much
agreed.” He again asked her for consent to search, and Castro refused.



                                     3
                             STATE v. CASTRO
                            Decision of the Court

¶7            Detective Cortez concluded—based on what he had heard
and observed during the traffic stop—that Castro’s taking such care not to
move the black sweater on the center console, her yawning and dry lips, her
“being hot and then cold,” and her overall demeanor were all indicators of
criminal activity. He told Castro she was not free to leave and informed her
that a canine was en route. When Officer Hammontree arrived with his dog
approximately 20 minutes later, the dog sniffed inside the car and alerted.
Another officer searched the car and discovered methamphetamine.

¶8             Castro was indicted for one count of possession of dangerous
drugs for sale (methamphetamine) and one count of possession of drug
paraphernalia (methamphetamine). Before trial, Castro moved to suppress
the evidence seized from her car as a result of her roadside detention. The
superior court held an evidentiary hearing, taking testimony from
Detective Cortez, Officer Hammontree, and the friend who had been sitting
in the passenger seat. The court denied Castro’s motion to suppress, noting
that it was “a close call” but finding that the arresting officer had articulable
reasonable suspicion to extend the detention beyond the original traffic
stop. After a two-day trial, the jury found Castro guilty of both charges and
she was sentenced to a total of six years in prison.

                                DISCUSSION

¶9            We review for an abuse of discretion the superior court’s
denial of a motion to suppress evidence. State v. Cheatham, 240 Ariz. 1, 2, ¶ 6
(2016). “[W]e defer to the . . . court’s factual findings, including findings on
credibility and the reasonableness of the inferences drawn by the officer,
but we review de novo mixed questions of law and fact and the . . . court’s
ultimate legal conclusions as to whether the totality of the circumstances
warranted an investigative detention and whether its duration was
reasonable.” State v. Teagle, 217 Ariz. 17, 22, ¶ 19 (App. 2007).

¶10           “The Fourth Amendment prohibits unreasonable searches
and seizures by the [g]overnment, and its protections extend to brief
investigatory stops of persons or vehicles that fall short of traditional
arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002) (citations omitted).
An officer may conduct an investigatory stop of a vehicle when he has a
reasonable and articulable suspicion that a traffic violation has occurred,
based on the totality of the circumstances. State v. Sweeney, 224 Ariz. 107,
112, ¶ 16 (App. 2010). “After an officer has effectuated the purpose of the
stop, he must allow a driver to continue on his way unless (1) the encounter
between the driver and the officer becomes consensual, or (2) during the




                                       4
                             STATE v. CASTRO
                            Decision of the Court

encounter, the officer develops a reasonable and articulable suspicion that
criminal activity is afoot.” Id. at 112, ¶ 17.

¶11            Reasonable suspicion must be more than an “inchoate
hunch,” but “the Fourth Amendment only requires that police articulate
some minimal, objective justification for an investigatory detention.” Teagle,
217 Ariz. at 23, ¶ 25 (citations omitted). We assess whether an officer had
reasonable suspicion “based on the totality of the circumstances,
considering such objective factors as the suspect’s conduct and appearance,
location, and surrounding circumstances, . . . and taking into account the
officer’s relevant experience, training, and knowledge.” State v. Fornof, 218
Ariz. 74, 76, ¶ 6 (App. 2008). Further, we “accord deference to a trained law
enforcement officer’s ability to distinguish between innocent and
suspicious actions.” Teagle, 217 Ariz. at 24, ¶ 26. We will not “parse out each
individual factor, categorize it as potentially innocent, and reject it”;
instead, we “must look at all of the factors . . . and examine them
collectively.” Id. at 24, ¶ 25.

¶12            Here, Detective Cortez had articulable reasonable suspicion
to extend the traffic stop and call for a canine unit. During the suppression
hearing, Detective Cortez testified that he had been a police officer for
almost 14 years, had participated in multiple training courses on highway
drug interdiction and drug trends, had been a member of the gang task
force for the past three years, and had conducted over 100 drug-related
arrests. Detective Cortez also explained why he found Castro’s actions,
behaviors, and responses to his questions indicative of criminal activity. He
found it unusual that the friend in the passenger seat avoided making eye
contact with him. In his experience, Castro’s repeated and careful
avoidance of dislodging the black sweater on the center console was
noticeable and abnormal, as people usually shuffle heedlessly through their
things trying to find their paperwork. Despite Castro’s explanation, he
interpreted her sweating—which soon changed to her being cold and
having dry lips—as indicators of nervousness. He found it abnormal that
her level of nervousness did not decrease when he told her she was not
getting a ticket but only a warning, and believed her repeated laughter and
smiles were disingenuous attempts to hide her nervousness. He was also
surprised by her lack of offense when he mentioned that he associated her
name with drug dealing, and her repeated yawning was something he had
seen before from suspects committing a crime.

¶13           While all of these factors alone may be innocuous, we will not
“focus[] on potential innocent explanations for each individual factor,” but
rather look to the totality of the circumstances. State v. O’Meara, 198 Ariz.


                                      5
                            STATE v. CASTRO
                           Decision of the Court

294, 296, ¶ 12 (2000). It was within the superior court’s discretion to defer
to Detective Cortez’s ability to distinguish between innocent and suspicious
actions, and we detect no abuse in its ruling that all of these indicia
amounted to “more than a hunch that criminal activity was taking place.”

                              CONCLUSION

¶14           For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        6